Citation Nr: 1227896	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of 10 percent for chronic lumbar strain.  


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1996 to January 2000, and from April 2003 to April 2007.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for chronic lumbar strain, and assigned an initial noncompensable (0 percent) disability rating, effective from April 29, 2007.  The claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, upon the Veteran's relocation.  

In a February 2010 rating decision, the RO assigned a 10 percent disability evaluation for the service-connected chronic lumbar strain for the entire initial rating period from April 2007.  Because the 10 percent rating does not represent the maximum rating available for this disability, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2011, the Veteran and spouse testified before the undersigned in a travel Board hearing held in Roanoke, Virginia.  A transcript has been incorporated into the record.  

In August 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's service-connected chronic lumbar strain has manifested at worst forward flexion to 80 degrees, and combined range of motion to 195 degrees, including due to pain and stiffness. 

2.  For the entire period of this appeal, the Veteran's service-connected chronic lumbar strain did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, demonstrate a combined range of motion to 120 degrees or less, or exhibit incapacitating episodes of intervertebral disc syndrome.  

3.  For the entire period of this appeal, the Veteran's service-connected chronic lumbar strain has caused urinary frequency with daytime voiding interval between one and two hours, and two voidings at night.  


CONCLUSIONS OF LAW

1.  For the entire period of this appeal, the criteria for an initial disability rating in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate initial rating of 20 percent, but not higher, for urinary frequency, related to the service-connected chronic lumbar strain, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, Diagnostic Code 5237, Note (1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private medical records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

In addition, the Veteran was afforded three VA examinations to ascertain the etiology of the service-connected chronic lumbar strain.  When viewed as a whole, the Board finds that the Veteran has been provided adequate examinations and adequate opinions.  In so finding, the Board notes that each examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Opinions were obtained as to the etiology of scoliosis and congenital fusion of the L4-L5 vertebrae, and the supporting rationales were provided and were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

As will be discussed in more detail below, the Board acknowledges that the September 2011 examiner was not provided the Veteran's claims file for review in conjunction with his opinion; however, the Board also finds that this did not affect the adequacy of the opinion.  The questions of whether the Veteran's scoliosis and congenital fusion of the L4-L5 vertebrae are congenital and what back symptoms are attributable to the congenital scoliosis and fusion of the L4-L5 as opposed to the service-connected lumbar spine strain, hinge on the absence of an in-service low back injury or low back strain in service, as well as current radiologic findings.  In this case, the VA examiner was presented with, and relied on, an accurate factual history, consistent with the history he would have otherwise obtained from a claims file review.  The September 2011 VA examiner obtained this information from the Veteran during the examination.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the strength of the opinion depends upon the accuracy of the facts asserted by the veteran).  The Veteran was capable of informing the examiner of the contents of his lay statement, and did so.  The information provided to the examiner is consistent with the record as contained in the claims file.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  There is no reason to believe that any of the information in the claims file is factually inaccurate or would have changed the September 2011 examiner's opinion had he been able to review it.  

Concerning the appeal for a higher initial rating for a chronic low back strain, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for cervical spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected chronic strain of the lumbar spine has been initially rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  
The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating the Service-Connected Lumbar Spine Disability

The Veteran contends that he experiences acute back pain and limited range of motion of the spine that lasts from a few hours to two days, occurs three to four times per month, and interferes with work, routine daily activities, and recreation.  He contends that because he has scoliosis this should qualify for the 20 percent rating.  He wrote in May 2010 that his back disability had been progressively getting worse, with decreased range of motion. 

After review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a higher initial rating in excess of 10 percent for chronic lumbar strain.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected chronic lumbar strain has not been manifested by forward flexion of the thoracolumbar spine 60 degrees or less, demonstrated a combined range of motion to 120 degrees less, or exhibited incapacitating episodes of intervertebral disc syndrome.  

In July 2007, the Veteran was afforded a VA examination.  He complained of low back pain, which has occurred off and on for approximately seven to eight years.  At the time of the examination, the Veteran denied radiation of low back pain, incapacitating episodes, and flare-ups of low back pain, but admitted to some stiffness.  He indicated that the low back pain does not affect daily activities, but stated that it affects his occupation, particularly when bending down to lift objects.  

Physical examination testing in July 2007 revealed no local tenderness or spasms of the paraspinal muscles of the lower back.  Range of motion testing revealed forward flexion to 80 degrees without pain and 80 to 90 degrees with pain, extension to 30 degrees without pain, left lateral flexion to 30 degrees without pain, right lateral flexion to 30 degrees without pain, left lateral rotation to 30 degrees without pain, and right lateral rotation to 30 degrees without pain.  The VA examiner noted that range of motion testing of the thoracolumbar spine after repetitive movement remained unchanged.  There was noted mild pain on flexion of the spine, but otherwise, no instability, weakness, or fatigability of the lower back.  X-ray testing of the lumbar spine revealed pronounced narrowing of the fourth lumbar interspace and lower lumbar scoliosis convexed to the left.  The VA examiner diagnosed him with chronic lumbar strain and lumbar scoliosis with narrowing fourth lumbar interspace with pain.  

Private medical records dated September 2008 reflect complaints of back pain.  In a September 2008 private treatment record, the back was noted as displaying paraspinal tenderness with sensory and motor testing being intact.  Straight leg testing was negative and reflexes were 2+.  Radiographic findings showed congenital fusion of the L4-L5 vertebrae with considerable irregularity of the face joints, right more than the left; mild scoliosis of the lumbar spine; convexity to the left; normal sacroiliac (SI) joints; disc spaces of normal height; and no fractures or dislocations identified.  There was no paravertebral soft tissue swelling that would suggest an acute bony injury.  The Veteran was assessed with congenital fusion of the L4-L5 vertebrae with degenerative changes and mild degenerative disc disease.  

In March 2010, the Veteran underwent a second VA examination.  The Veteran admitted that since the last VA examination, his service-connected back disability has worsened in severity and he can no longer lift heavy objects.  He admitted to taking approximately eight tablets of Tramadol in a 24-hour period and only receiving a "fair" response to the treatment.  The Veteran denied experiencing urinary incontinence, urinary urgency, urinary retention requiring catheterization, fecal incontinence, erectile dysfunction, numbness, paresthesias, unsteadiness, falls, and leg or foot weakness associated with his service-connected lumbar spine disability.  However, he admitted to experiencing urinary frequency, specifically a daytime voiding interval of 1 to 2 hours and 2 voidings nightly, and the VA examiner indicated that the etiology of this symptom is not unrelated to the service-connected lumbar spine disability.  The Veteran admitted to having decreased motion, stiffness, weakness, spasms, and pain associated with his low back, but denied fatigue and incapacitating episodes.  He described the pain as constant, sharp, and moderate to severe in severity.  The Veteran stated that the pain occurs daily, radiating into the buttocks.  He also reported having weekly, severe flare-ups, which last approximately 1 to 2 days.  The Veteran explained that bending or lifting will precipitate the flare-ups, and they are often alleviated by heat, rest, and BenGay.  

Physical examination testing of the spine in March 2010 revealed the presence of scoliosis, along with bilateral weakness, right-side spasms, and bilateral pain with motion.  There were no signs of atrophy, guarding, or tenderness.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 30 degrees.  The VA examiner noted the presence of pain on active range of motion with additional pain after three repetitions of range of motion testing.  Range of motion testing after repetitive motion was flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 30 degrees.  Motor testing revealed active movement against full resistance for the Veteran's bilateral hip flexion, bilateral hip extension, bilateral knee flexion, bilateral knee extension, bilateral ankle dorsiflexion, bilateral ankle plantar flexion, and bilateral great toe extension.  Sensory examination testing was normal for bilateral vibration, bilateral pain (pinprick), bilateral light touch, and bilateral position sense.  Similarly, reflex testing was normal for the bilateral knee jerk (2+), bilateral ankle jerk (2+), and bilateral plantar flexion.  Lasegue's sign testing was negative, and x-ray testing showed lower lumbar scoliosis convexed to the left with pronounced narrowing of the fourth lumbar interspace.  The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and concluded that the disability has significant effects on his occupation, which has resulted in increased absenteeism.  The VA examiner also noted that it mildly affects the Veteran's chores, shopping, recreation, and traveling; moderately affects exercise; prevents sports; and has no effect on feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded a third VA examination in September 2011.  The Veteran reported the onset of back pain approximately 10 years ago.  He complained of sharp pain when bending and lifting objects, along with stiffness in the back upon waking up in the morning.  The Veteran informed the examiner that he currently takes Hydrocodone for pain as needed.  He described the pain as being located in the midline of the lower back, radiating down the posterior aspect of both legs to the knees, sharp, and stabbing.  The Veteran also reported tingling paresthesias in the posterior thighs.  The Veteran admitted to having flare-ups approximately three to four times per month, lasting one to two days.  He explained that the flare-ups usually occur after lifting or carrying heavy objects.  

Range of motion testing in September 2011 revealed flexion to 90 degrees with pain at 75 degrees, extension to 30 degrees with pain at 20 degrees, right lateral flexion to 30 degrees, with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral rotation to 30 degrees with no objective evidence of pain, and left lateral rotation to 30 degrees with no objective evidence of pain.  The VA examiner determined that the Veteran was able to perform repetitive testing with three repetitions with no additional limitation in range of motion following the testing.  However, there was noted pain on movement and pain on palpation of the lower lumbar spine and bilateral lower lumbar paraspinal muscles.  Muscle strength testing revealed normal strength, reflex testing was normal, and sensory testing was normal.  Straight leg raising test was negative, and there was no evidence of intervertebral disc syndrome.  The VA examiner noted evidence of mild radicular pain or radiculopathy with involvement of the sciatic nerve.  The examiner stated that the Veteran's service-connected back disability impacts his work by preventing him from bending, lifting, or performing his usual work duties during periods of flare-ups.  

The VA examiner concluded that the Veteran's scoliosis and L4-L5 fusion are congenital and less likely than not incurred in or caused by service because radiologic evidence reflects congenital problems.  The VA examiner further added that the Veteran's current complaints of low back pain with bilateral radiation to the posterior thigh is due to his congenital L4-L5 fusion and associated scoliosis and not to the service-connected lumbar spine disability.  The examiner explained that there was no demonstrable low back strain or injury during service, and the Veteran's symptoms are consistent with the radiologic findings of congenital L4-5 fusion with scoliosis, disk space, and foraminal narrowing.  

Based upon these findings, the Board finds the assignment of an initial rating (evaluation) in excess of 10 percent for chronic lumbar strain is not warranted for the rating period on appeal.  At the outset, the Board acknowledges that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the medical evidence of record differentiates between the Veteran's service-connected chronic lumbar strain and his nonservice-connected scoliosis and L4-L5 fusion.  Specifically, after physical examination of the Veteran, obtaining a history of back problems from the Veteran, and reviewing prior radiographic test results, the September 2011 VA examiner concluded that both scoliosis and L4-L5 fusion are congenital and less likely than not related to the Veteran's military service.  The VA examiner also opined that medical evidence shows that the Veteran's current complaints of low back pain and bilateral radiation to the posterior thighs is due to the scoliosis and L4-L5 fusion, which are both non-service-connected.  The Board is certainly aware that the September 2011 VA examiner did not have access to the claims file, as mentioned above.  However, failure to review the claims file does not render the September 2011 VA examination report inadequate.  See VAOPGCPREC 20-95 (stating that determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  In this case, the September 2011 VA examination report is adequate because it is based on an otherwise factually accurate history, largely provided by the Veteran, that has not been found to be inaccurate.  As reflected in the September 2011 VA examination report, the Veteran denied having any low back problems during childhood or teenage years.  More importantly, the Veteran also denied having any significant back injuries.  This assertion coincides with the Veteran's service treatment records, which fail to show any evidence of an in-service back injury or low back strain.  Additionally, this same accurate assertion was relied upon by the September 2011 VA examiner when reaching his conclusion.  See Kowalski, 19 Vet. App. 171  (holding that the strength of the opinion depends upon the accuracy of the facts asserted by the veteran).

The VA examiner opined that the Veteran's current complaints of low back pain and bilateral radiation to the posterior thighs are due to the scoliosis and L4-L5 fusion.  Therefore, because the Veteran's symptoms of low back pain with bilateral radiation to the posterior thigh have been attributed to nonservice-connected disabilities, as a result of September 2011 VA medical opinion, the Board may not use the stated symptoms in determining the current severity of the Veteran's service-connected chronic low back strain under Diagnostic Code 5237, as to do so would violate the rule against pyramiding.  See Mittleider, supra; 38 C.F.R. § 4.14. The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14.  

Based upon these findings, the Board finds the assignment of an initial rating in excess of 10 percent for chronic lumbar strain is not warranted for the initial rating period on appeal.  The weight of the evidence of record, including range of motion findings from all three VA examinations, does not show that a higher rating is warranted for the Veteran's service-connected chronic lumbar strain.  As previously stated, the evidence shows forward flexion to 80 degrees with a combined range of motion of 230 degrees at the July 2007 VA examination.  At the March 2010 VA examination, the Veteran's forward flexion was to 90 degrees with a combined range of motion of 230 degrees, and at the September 2011 VA examination, forward flexion was to 90 degrees with a combined range of motion to 200 degrees.  These results are greater than what is necessary for the next-higher 20 percent disability evaluation, so do not more nearly approximate the criteria for the next higher rating of 20 percent.  Additionally, there are no signs of muscle spasms or guarding resulting in an abnormal gait or abnormal spinal contour, as contemplated by a 20 percent disability rating.  

The Board notes the diagnosis of congenital scoliosis, but, as previously stated, scoliosis is not related to the Veteran's military service or his service-connected chronic lumbar strain, but has been differentiated by competent medical opinion.  Additionally, the evidence does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician or he has been diagnosed with intervertebral disc syndrome.  For these reasons, a rating in excess 10 percent for the Veteran's service-connected chronic lumbar strain under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for any period.  

The Board further finds that a higher rating is not warranted under Diagnostic Code 5003, for diagnosed arthritis that manifests noncompensable limitation of motion of the thoracolumbar spine due to pain.  38 C.F.R. § 4.71a.  In this regard, the medical evidence of record does not reflect X-ray evidence or a diagnosis of arthritis. 

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such pain when lifting and bending, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, according to the July 2007 VA examination report, there was noted mild pain on flexion of the spine, but no instability, weakness, or fatigability of the lower back.  Additionally, the March 2010 and September 2011 VA examination reports reflect specific findings of no additional limitation on motion with repetitive use due to weakness, impaired endurance or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the initial rating period on appeal, the criteria for a higher compensable initial disability rating for chronic lumbar strain have not been met.  38 C.F.R. §§ 4.3, 4.7.  

Separate Rating for Neurologic Abnormalities

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. §4.71a, Diagnostic Code 5243, Note (1).  While VA examination reports show no signs of muscle atrophy, sensory and reflex testing abnormalities, or motor testing deficiencies, the Veteran has complained of problems with urination.  Specifically, at the March 2010 VA examination, the Veteran reported urinary frequency of 1 to 2 hours during the day and 2 voidings per night.  The VA examiner indicated that the etiology of the urinary frequency is related to the service-connected chronic lumbar strain.  See the March 2010 VA examination report.  

Under 38 C.F.R. § 4.115a, voiding dysfunctions (urine leakage, frequency, or obstructed voiding, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence) are rated as follows: 

60 percent - requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day; 

40 percent - requiring the wearing of absorbent materials which must be changed 2 to 4 times per day;

20 percent - requiring the wearing of absorbent materials which must be changed less than 2 times per day.

Urinary frequency is rated as follows:

40 percent - daytime voiding interval less than one hour, or; awakening to void five or more times per night;

20 percent - daytime voiding interval between one and two hours, or; awakening to void three to four times per night;

10 percent - daytime voiding interval between two and three hours, or; awakening to void two times per night.

After review of the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether a separate 20 percent rating is warranted for the Veteran's urinary frequency as a complication of the service-connected lumbar spine disorder.  In so finding, the Board notes the Veteran's report of urinating 1 to 2 hours during the day and twice at night at the March 2010 VA examination.  As the criteria for the 20 percent rating are listed in the disjunctive, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to establish that one of the criteria (daytime voiding frequency) have been approximated to warrant a 20 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

As the next-higher 40 percent rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night, the Board finds that the criteria for a 40 percent rating has not been met, as there is no evidence of record meeting the criteria.  Thus a separate 20 percent rating is warranted for the Veteran's urinary frequency associated with his service-connected chronic lumbar strain under 38 C.F.R. § 4.115a.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for a chronic lumbar strain.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected chronic lumbar strain.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors, as well as incapacitating episodes.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The schedular rating criteria also provide for separate ratings for neurological manifestations of the low back disability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating (evaluation) in excess of 10 percent for chronic lumbar strain.  For the reasons stated above, a separate 20 percent rating (evaluation) for urinary frequency due to the service-connected chronic lumbar strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for chronic lumbar strain is denied.  

A separate 20 percent rating for urinary frequency due to service-connected chronic lumbar strain is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


